Appellant misconceives the ground on which we held admissible the statements made by him to the officers who came to the premises and found the still in operation and the manufacture of whisky in process. In his motion for rehearing he presents arguments to show that the still and the paraphernalia were not found by reason of the disclosures made by him to the officers after his arrest. That part of the confession statute which permits testimony as to statements made by one accused of crime while under arrest, if such statements are found to be true or lead to the recovery of the stolen property, etc., etc., was not in any way made the basis for our opinion, or had in mind by us in what was said in holding the statements of appellant admissible. It has always been held by this court that statements made by one accused of crime which are res gestae of the crime are admissible whether the party be under arrest or not. In this case appellant was charged with the manufacture of intoxicating liquor. The liquor in question was actually in process of manufacture in the presence of the officers and appellant at the time the statements were made by him which were introduced in evidence and here complained of. It can easily be seen that this principle of evidence is very different from the one referred to by appellant in his motion.
Believing the statements made by appellant to be admissible under the rule of res gestae and that the case was correctly disposed of in the original opinion, the motion for rehearing will be overruled.
Overruled. *Page 639